Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 9/15/22 is acknowledged. 
Claims 238-241 have been withdrawn as being non-elected. 
Claims 1, 6, 9, 12-13, 18, 19, 197-198 and 201-208 have been considered for examination.
In response to the amendment and Applicant’s argument regarding the rejection under 35 USC 112, 2nd paragraph, the following rejection has been withdrawn:


Claims 1, 6, 9, 12-13, 18, 19, 197-198 and 201-208 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In response to the amendment, the following new rejection has been applied to the new claims and replaces the previous claims:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 1, 6, 9, 12-13, 18-19 are rejected under 35 U.S.C.102(a)(1) as being anticipated by US 2008/0260824 to Nangia et al.
Nangia teaches a bioadhesive drug delivery system (Bioadhesive rate controlled oral dosage formulation in which a drug core is coated with a controlled release membrane(abstract). [0060] teaches that the present method for improving the delivery of a wide range of drugs and their improved uptake across the intestinal mucosa. Nangia teaches mono or multilayered tablets, comprising a single or multiple drug (see 0072-0075] and suggests that the drug containing layers are separated from drug-free layers such that the tablet can be split and creates new surfaces for dissolution, thus increased drug release rate [0076]. In some embodiments that the drug containing compressed matrices are separated by passive matrix in the middle (fig 10-0077 or 0074) or at the ends (fig 6 and [0073]) that does not dissolve or slow-dissolving [0073]. 
Nangia further suggests that in some multilayer tablets, some of the layers do not contain drug or contain successively lesser and lesser amounts of drug [0135 and 0138].
The tablets are coated with gelatin film (0148] or an enteric coating (0231). Nangia teaches a number of carriers in the composition including chitosan, hydroxypropyl methylcellulose etc. [0236, 0239]. 
Table 16 discloses a three- layered tablet with layers 1 and 3 containing a drug and a drug-free layer 2. Further table 21 teaches two drug containing layers separated by a plug I and a plug II layer at the end of the tablet. The plug layers are made of hydroxypropyl cellulose (HPC), which meet the instant drying agent according to instant specification [ 00101]. The amount of HPC in the example 21 results in 28% of the total composition. The composition is coated PCL film and a bioadhesive film.
Thus, the composition of example 21 meets the instant claimed composition comprising an active agent layer and a drying agent containing layer. Further example 21 meets the discrete regions of claim 19. Further, Nangia also teaches that the coating polymers can include thermoplastic polymers such as Eudragit, polylactide-polyglycolide, etc [0228], zein, cellulose phthalate, shellac, enteric polymers etc [0231] and that one or more coatings can be controlled in the amount and thickness to provide a release of the active agent in the intestine region, as well as prevent contact with esophagus and mouth.
While Nangia does not explicitly teach the fluid uptake capacity of the composition as claimed, Nangia teaches the same polymer as that described in the instant specification, and hence meets the instant drying agent. Therefore, the fluid uptake capacity of the composition of Nangia meets the instant claimed fluid uptake capacity property of claims 1, 6, 9, 12, 13, 12-13 and 18. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 197-198 and 201-208 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/125432 to Junginger et al (Junginger) (cited on IDS).
Instant claim 197 recites an oral dosage form for delivering an agent to an intestinal site comprising an active agent to be delivered to the intestinal site, at least one drying agent capable of drying an area about the intestinal site, and a protective coating covering a surface of the form, wherein the dosage form has a total drying agent content of at least about 35% by weight and less than about 75% by weight. 
Junginger teaches an expandable drug delivery system comprising one or more actives, force generating components, one or more absorption modifiers and one or more bioadhesive polymers (abstract). Example 2 of Junginger describes a tablet composition comprising insulin (active agent) and cross-linked polyacrylic acid, which is covered with an enteric coating. [00102] of the instant specification describes hydrogel polymers that are crosslinked and includes poly(acrylic acid). Thus, cross-linked polyacrylic acid of Junginger meets instant drying agent. Instant claim 197 recites at least 35% by weight and less than about 75% by weight. In this regard, example 2 of Junginger teaches 110 mg/tablet of cross-linked polyacrylic acid. Example 2 of the reference amounts to 289 mg weight of the tablet with an amount of 110 mg of crosslinked polyacrylic acid results in 38% by weight and hence falls within the claimed “a total drying agent content of at least about 35% by weight and less than about 75% by weight”.
Should Applicants argue that example 2 does not mention the amount of insulin, example 4 recites 20% w/w (24 mg), it is noted that the term “at least about” has not been defined in the instant specification and therefore allows for approximation over the lower limit “35%” and below upper limit of “75%”. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to look to the rest of the teachings of Junginger for choosing the amount of insulin in example 2. While adding an additional amount of insulin (over 289 mg tablet weight of example 2) would reduce the weight percentage of polyacrylic acid of example 2, one of an ordinary skill in the art would have been able to choose the optimum amount of the active agent and polyacrylic acid, without affecting the ability of the polymers as absorption modifiers, bioadhesive polymers, and the ability of the drug dosage form to expand for delivering drug and absorb the active agent along the intestinal tract, as desired by Junginger. 
Instant claim 197 recites “drying agent capable of drying an area about the intestinal site; and wherein the dosage form has a total drying agent content of at least about 35% by weight and less than about 75% by weight, and wherein the dosage form has a fluid uptake capacity as measured for the entire dosage form when immersed in a fluid media according to a Dosage Form Fluid Uptake Assay of at least about 5 g fluid per dosage form and less than about 200 g fluid per dosage form”.
Junginger teaches crosslinked polyacrylic acid, which according to the instant specification is a drying agent. Even though Junginger fails to teach or recognize the compound as a drying agent or fail to teach the claimed property, a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  With respect to the fluid uptake capacity claimed, Junginger does not describe the claimed functional limitation. However, Junginger describes the amount of polyacrylic acid in the same amount that falls within the claimed amount. Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." 
In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). 
	
Claims 197-198 and 201-208 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0260824 to Nangia et al
The teachings of Nangia have been discussed above. 
Nangia, as explained above, teaches a number of carriers in the composition including chitosan, hydroxypropyl methylcellulose etc. [0236, 0239], which meet instant drying agent. However, Nangia does not teach the claimed “at least about 35% and “no more than about 75%” of the drying agent. 
It is noted that the term “at least about” has not been defined in the instant specification and therefore allows for approximation over the lower limit “35%” and below upper limit of “75%”. The amount of HPC in the example 21 of Nangia results in 28% of the total composition. Further, table 3 of Nangia teaches carriers and diluents (HPC, HPMC, and PVP) that amounts to about 30% and Table 13 teaches excipients (HPMC and HPC) in layer 1 that amounts to 37%.
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose an optimum amount of the polymers, HPMC, HPC etc., in the composition of Nangia including the claimed at least 35% because Nangia suggests that the core tablet includes carriers, diluents and other excipients to control the disintegration rate of the tablet. Therefore, one of an ordinary skill in the art would have expected that optimizing the amount of the core carriers in the tablets would provide a desired disintegration time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611